Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,6,8-11 of U.S. Patent No. 11,046,457 in view of Yu (US 2016/0310341). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-2,6,8-11 of U.S. Patent No. 11,046,457 would encompass the broader claims 1-4,12-20 of the current application. 
Current application 
U.S. 10,127,809
1
1
2
1
3
1
4
2
12
6
13
6
14
8
15
1 view of 9
16
1 view of 9-10
17
1 view of 9-10
18
11 in view of 1
19
11 in view of 1
20
13 in view of 1-2


The invention of U.S. Patent No. 11,046,457 does not explicitly mention the human vision output device includes a top portion, a side portion, and a bottom portion, wherein a plurality of human vision output components are located on the side portion.  
Yu shows a landing zone indicator system, comprising: the human vision output device includes a top portion, a side portion, and a bottom portion (the top, side and bottom portion of the support member 10; Fig. 1 and 5), wherein a plurality of human vision output components are located on the side portion (Fig. 1 and 5; light emitting units 141 and 142; also Para. 51: LED or laser group), wherein each of the plurality of human vision output components are is configured to generate a corresponding human-visible light output that is directed towards a ground (Fig. 3,6-7).
Therefore, it would have been obvious at the time the invention was made to include the human vision output device includes a top portion, a side portion, and a bottom portion by Yu to the system and method of U.S. Patent No. 11,046,457 because it would provide an alternative or available location for the human vision output device to be installed, thereby increasing the flexibility of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the computer vision output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 appears should be depending on claim 5 instead of claim 1 as recited in the claim.  Further clarification is needed. 

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,10, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 2016/0310341).
As per claim 1, Yu shows a landing zone indicator system, comprising: a battery (Fig. 1,5; Para. 18: power supply unit 12; Para. 50: battery), wherein the battery powers a controller (Fig. 1,5; Para. 18: microprocessor; Para. 48,23,53) and a human vision output device (Fig. 1,5; Para. 18: light emitting unit 14,141; Para. 27, 51); the controller, wherein the controller controls human-visible light that is output by the human vision output device; and the human vision output device, wherein the human vision output device generates an illuminated landing zone (Fig. 3,6; Para. 21,23,28,59: the zone or area that form by a stepping prompt point with visible prompt effect), wherein the human vision output device includes a top portion, a side portion, and a bottom portion (the top, side and bottom portion of the support member 10; Fig. 1 and 5), wherein a plurality of human vision output components are located on the side portion (Fig. 1 and 5; light emitting units 141 and 142; also Para. 51: LED or laser group), wherein each of the plurality of human vision output components are is configured to generate a corresponding human-visible light output that is directed towards a ground (Fig. 3,6-7).
As per claim 2, the invention of Yu inherently shows the human vision output device is located on the ground (light emitting units are supported on a leg which touching the ground therefore is located on the ground).
As per claim 3, the invention of Yu inherently shows a combination of the corresponding human-visible light output generated by each of the plurality of human vision output components generates a circular landing zone (Fig. 3,6-7; Para. 51: light point, light group or light pattern).
As per claim 10, Yu shows an audible output device (Para. 61).
As per claims 18 and 19, they are method claims correspond to apparatus claims 1 and 3; they are therefore rejected for the similar reasons set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0310341) in view of Van Gerpen (US 2013/0014790).
As per claim 12, the invention of Yu meets the limitation of claim but does not explicitly mention the human vision output device is configured to toggle between different colors to generate the corresponding human-visible light output.  
In the analogous art of lighting device for ground projection, Van Gerpen shows the human vision output device is configured to toggle between different colors to generate the corresponding human-visible light output (Para. 34, 56). 
Therefore, it would have been obvious at the time the invention was made to include the controlling of different colors as suggest by Van Gerpen to the system and associated human vision output device of Yu because it allows the device can automatically select which is appropriate based upon light conditions or as user’s desire, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0310341) in view of Song et al. (US 2014/0009264).
As per claim 4, the invention of Yu meets the limitation of claim and further shows a combination of the corresponding human-visible light output generated by each of the plurality of human vision output components generates a circular landing zone (Fig. 3,6-7; Para. 51: light point, light group or light pattern) but does not explicitly mention a combination of the corresponding human-visible light output generated by each of the plurality of human vision output components generates part of a polygon-shaped landing zone.  
In the analogous art of lighting device for ground projection, Song shows the corresponding human-visible light output generated by each of the plurality of human vision output components generates part of a circular or polygon-shaped zone (Para. 23,91,113). 
Therefore, it would have been obvious at the time the invention was made to include the polygon-shaped as suggest by Song to the system and associated human vision output device of Yu because it would provide an alternative shape, thereby increasing the flexibility of the invention. It would be an implementation of simple substitution of one known element for another to obtain predictable results.
As per claim 20, it is method claims correspond to apparatus claim 4; it is therefore rejected for the similar reasons set forth.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0310341) in view of Ching (US 20200369202).
As per claim 9, the invention of Yu meets the limitation of claim and further shows the light emitting unit is positioned on the support member by a manner capable of adjusting a light projection angle (Para. 21, 51) but does not explicitly mention one or more controls Attorney Docket No. KITTPO7OCI18 PATENTconfigured to adjust a size of the illuminated landing zone.    
In the analogous art of lighting device for ground projection, Ching shows one or more controls Attorney Docket No. KITTPO7OCI18 PATENTconfigured to adjust a size of the illuminated landing zone (Fig. 3,6,9; Para. 45,52: the L distance can implemented as the adjusted size of the illuminated zone wherein the size is adjusted based on the angle and the height of the light emitting unit from the ground). 
Therefore, it would have been obvious at the time the invention was made to include the size adjustment as suggest by Ching to the system and associated human vision output device of Yu because it would allow the device can select which is appropriate based upon user’s desire and needed, thereby increasing the flexibility of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 


Allowable Subject Matter
Claims 5,7-8,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689